Citation Nr: 1547750	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-32 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder.

2.  Whether new and material evidence has been received to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder.

3. Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from December 1954 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that denied the benefits sought on appeal.  The Veteran timely appealed the decisions, and the Board remanded the issue in August 2012 for further notification, evidentiary development, and adjudication.  In relevant part, in that remand the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, obtain additional records of treatment he had received from VA providers, and then re-adjudicate the claims.  The AOJ sent the Veteran notice letters in October 2013 and June 2014, obtained all available VA treatment records, and provided the Veteran a supplemental statement of the case in August 2014.  Thus, regarding the claims decided herein, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned at a videoconference hearing in July 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The issues of whether new and material evidence has been received to reopen claims of service connection for a back disability, diabetes mellitus, frostbite of the hands and feet, degenerative arthritis of the knees, a prostate disorder, and a right eye disorder have been raised by the record in a November 2013 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In an unappealed December 2007 RO decision, the Veteran's claims for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder were denied.

2.  Additional evidence received since the RO's final December 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder.

3.  Additional evidence received since the RO's final December 2007 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder.


CONCLUSIONS OF LAW

1.  The December 2007 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received since the RO's December 2007 decision denying the Veteran's petition to reopen his previously denied claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has not been received since the RO's December 2007 decision denying the Veteran's petition to reopen his previously denied claim for entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development action needed to render a decision on the claims decided herein has been accomplished.  In this respect, through October 2013 and June 2014 notice letters, the RO notified the Veteran of the legal criteria governing his claims and the evidence needed to support them.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims and has been afforded ample opportunity to submit such information and evidence.  The Board also finds that the October 2013 and June 2014 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  These requirements were met by the aforementioned October 2013 and June 2014 notice letters.  The Veteran was further provided notice concerning the criteria for assigning disability ratings or effective dates pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) via the October 2013 and June 2014 letters.  These questions are thus not now before the Board.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.

The Board further points out that the VCAA expressly provides that nothing in the Act "shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 2014).  That notwithstanding, the Board finds that all notification and development action needed to arrive at a decision as to the applications to reopen has been accomplished.  Specifically with regard to the claims to reopen, the AOJ informed the Veteran of the requirements as set forth in 38 C.F.R. § 3.156(a) by the October 2013 and June 2014 notice letters.  The notice letters provided the regulatory definition of "new and material" evidence.  The Veteran was also told of the evidence and information necessary to establishing the underlying claims.  Specifically regarding VA's duty to notify, the Board finds that the October 2013 and June 2014 notice letters to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

The Board further acknowledges that the U.S. Court of Appeals for Veterans Claims (Court) held that in petitions to reopen, as in the present case, the proper notice needed to include not only that evidence and information needed to reopen a claim and the elements required for claim substantiation, but also the reason(s) for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Subsequently, in a precedential opinion, the VA Office of the General Counsel held in VAOPGCPREC 6-2014 that the Court's holding in Kent was no longer applicable due to subsequent decisions of the U.S. Court of Appeals for the Federal Circuit and because of revisions in 2012 to 38 U.S.C.A. § 5103(a) by Pub. Law No. 112-154, §504(a), 126 Stat. 1165, 1191 (2012).  As such, VAOPGCPREC 6-2014 determined that the proper notice only required claim-specific notice and not case-specific notice.  Thus, there was no requirement to provide notice of the reason(s) for the prior denial. Consequently, the Board does not find that the VCAA requires remand to the RO; nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  The Veteran's available service treatment records have been associated with the claims file, as have records of private and VA treatment he has received since service.  He has not otherwise alleged that there are any outstanding records probative of the claims that need to be obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board notes that no VA examination was provided to the Veteran in conjunction with his petition to reopen the previously denied claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, as discussed below, the Board has not requested a VA examination and opinion with regard to the petition to reopen the previously denied claims, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).   

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

II.  Analysis

In a December 2007 rating decision, the RO denied the Veteran's claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder.  The Veteran did not perfect an appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302, 20.1103 (2015).  In June 2009, the Veteran sought to reopen these claims.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder was the December 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder in April 2007.  The RO denied the claims in December 2007 and, in so doing, found that the Veteran had not established that he experienced a blood disorder or a heart disorder that was proximately caused by VA treatment or care.  This decision was not appealed and therefore became final.  The Veteran now again asserts that he has a blood disorder and a heart disorder that are related to treatment he was provided by VA care providers, which he claims resulted in a blood clotting disorder and several heart disabilities.  As a result, the Veteran contends that compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder are warranted.

Evidence of record in 2007 included the Veteran's service treatment records and records of post-service VA and private medical treatment.  Review of the service treatment records reflects that in February 1954, the Veteran sought treatment for chest pain and chills.  He was diagnosed as having an upper respiratory infection, and no cardiac abnormalities were identified.  He was again seen in August 1955 for complaints of chest pain, but X-ray studies were negative, and again, no cardiac disorder was identified.  At his November 1956 separation medical examination, the Veteran's heart and vascular system were examined and found to be normal.  

Post-service records from VA treatment providers of record in 2007 reflected that the Veteran had been treated on an ongoing basis for multiple conditions, including elevated cholesterol and hypertension.  Ongoing VA clinical records further reflected multiple diagnoses including hypertension, residuals of a CVA, chronic renal insufficiency, and anemia likely secondary to chronic renal insufficiency. 

In an April 2007 statement, the Veteran explained that he had been to a private facility, Paradise Valley Hospital, twice in past years during which he had received blood transfusions and iron injections.  He claimed that such treatment had been necessary as VA had prescribed him drugs that had "messed up" his immune system and blood marrow, causing him to feel tired and out of breath on a regular basis.  The RO thus obtained clinical records from Paradise Valley Hospital, dated from March 2002 to May 2005, which showed that in March 2002, the Veteran was hospitalized after he sustained a CVA with left hemiparesis.  On admission, he was noted to have a significant medical history, including hypertension, diabetes mellitus, and obesity.  During the course of admission, the Veteran was noted to be a heavy smoker who was anemic with chronic renal insufficiency.  The diagnoses included CVA with left hemiparesis, hypertension with hypertensive cardiovascular disease, and diabetes mellitus.  At an April 2002 consultation, the Veteran was noted to have had diabetes mellitus for approximately 11 years and hypertension for two to three years.  The diagnoses included diabetes mellitus and nephrotic syndrome as well as iron-deficiency anemia.  The Veteran was again seen in August 2004 for syncope and chest pain, at that time, he was noted to have a history of hypertension, congestive heart failure, and two prior CVAs.  

Evidence added to the record since the RO's December 2007 denial includes records of treatment the Veteran has received from both private and VA treatment providers since that date.  In that connection, VA clinical records show continued treatment for numerous disabilities, including hypertension, obesity, tobacco addiction, congestive heart failure, and anemia as secondary to chronic kidney disease.  Private records associated with the record since the previous denial reflect that the Veteran underwent blood transfusion in February 2010 following hospitalization for heart failure due to hypertension, as well as angina and coronary artery disease.  He subsequently underwent a venous Doppler study in February 2013, which specifically found him to have no deep vein thrombosis.  In addition, records from the La Jolla VA Medical Center (VAMC) dated from 1995 to 1997, obtained pursuant to the Board's August 2012 remand, reflect that the Veteran had been hospitalized for diabetes mellitus in 1995.  He underwent ECG study in August 1997 that revealed left atrial enlargement and left ventricular hypertrophy, but no etiological information was provided at any of those treatment visits.  

In addition, in an October 2009 statement, the Veteran stated that he required treatment with iron and blood transfusions.  Similarly, at his July 2012 Board hearing, the Veteran testified that he had problems with his bone marrow and anemia due to drugs he had been prescribed during periods of hospitalization at the La Jolla VAMC in the mid-1990s.  He also indicated that he had had a heart attack due to beta blockers VA had prescribed.

Upon review of the above evidence, the Board finds that new and material evidence relating to these claims has not been received, and the claims may not be reopened.  The evidence is new in that it was not previously before agency decision makers.  However, none of this evidence is material for purposes of reopening the claims.  Essentially, the new evidence does not suggest in a manner not previously shown that the Veteran has a blood disorder or a heart disorder that was caused by his treatment by VA providers.  

As noted above, the evidence previously of record did not establish that the Veteran experienced any heart problems or blood disorder while on active duty.  The evidence further showed that the Veteran experienced anemia secondary to his chronic kidney disease; there was no evidence previously of record to establish that care he had received from VA providers had led to the development of any heart or blood disorder.  Further, evidence received since the December 2007 denial includes only the Veteran's contention that he experiences a blood disorder and a heart disorder that are related to treatment he was provided by VA care providers in the years since service.  This information, however, does not tend to prove the claim in a manner different from what was already shown in December 2007.  In that connection, the Board acknowledges that the Veteran's claims were initially denied because the disorders had not been etiologically linked to VA care or treatment the Veteran had received.  The Veteran has contended that he believes these disorders are related to his VA treatment, but he made that contention prior to the previous December 2007 denial of his claims.  The fact remains that no evidence of record tends to show that the Veteran has a blood disorder or a heart disorder that is related to his care from VA treatment providers, and he has submitted no new evidence to contradict such a finding.  Consequently, the Board finds that the new evidence differs from what was previously of record, but substantively shows the same thing.  In other words, with respect to what is required to show a relationship to the Veteran's VA care, it is cumulative of what was previously known.

The Board thus concludes that the evidence received since the December 2007 rating decision concerning the Veteran's petition to reopen the previously denied claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder is not new and material.  As noted in 38 C.F.R. § 3.156(a), new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  In this case, the evidence added to the record since the prior denial does not provide any new evidence indicating that the Veteran currently suffers from a blood disorder or a heart disorder that is related to treatment provided by VA care providers.  Thus, none of the evidence raises a reasonable possibility of substantiating the Veteran's claims.

The Board has also considered the assertions of the Veteran and his representative that were made in support of his claims; however, although the Veteran asserts that he has a blood disorder and a heart disorder that can be attributed to VA medical care, these were his contentions previously.  Further, although the Board acknowledges that the Veteran's contentions concerning his claimed blood and heart disorders are presumed credible, there is no basis for concluding that his assertions as to an etiological relationship between the claimed disabilities and his treatment by VA providers are competent, as he has not established that he is a medical professional competent to render such diagnoses or etiological opinions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1990).  As such, these statements do not amount to new and material evidence.  

Under the circumstances described above, the Board concludes that new and material evidence relating to the claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder and a heart disorder has not been received; hence, the requirements to reopen the claims have not been met, and the appeal must be denied.  (As new and material evidence to reopen these finally disallowed claims has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).)


ORDER

New and material evidence has not been received to reopen the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a blood disorder, and the claim is denied.

New and material evidence has not been received to reopen the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disorder, and the claim is denied.


REMAND

The Board notes that on his November 2013 VA Form 9 (Appeal to Board of Veterans Appeals), in which he perfected his appeal of the denial of his claim of entitlement to a TDIU, the Veteran indicated that he wished to testify before a Veterans Law Judge.  He clarified in a February 2015 statement that he wished to testify via videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.1304(a) (2015).  This request for a hearing was initially received prior to the appeal's certification to the Board.  See 38 C.F.R. §§ 20.703, 20.1304(a).  The case will therefore be remanded to the San Diego RO so that it may schedule a videoconference hearing before a Veterans Law Judge and send notice of the hearing to the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a videoconference hearing before a member of the Board concerning his claim of entitlement to a TDIU.  The RO must notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015), and give the Veteran and his representative opportunity to prepare for the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


